Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over "Git for Teams A user-centered approach to creating efficient workflows in GIT" Emma Jane Hogbin Westby, August 17th, 2015 (hereinafter Westby) in view of Reinders; Robert R. et al. US 20130061135 A1 (hereinafter Robert). 
Regarding claim 1, Westby teaches One or more computer storage media comprising computer-implemented instructions that, when used by one or more computing devices, cause the one or more computing devices to: enable each user of a plurality of users participating in a resource pool of shared resources to publish a version of a resource to the resource pool; (Westby [page 30, figure 2-7] team repository where everyone on a team has write access to the central repository and can push to the repository [page 33] where team repository reads on the resource pool of shared resources and users pushing to repository reads on publishing a version of a resource to the resource pool; version control where versions separated into branches [page 38, figure 3-2] branches determine whether each of a plurality of resources required by the resource pool reaching a published state; (Westby [page 42, figure 3-5] state branching where branches can have different states [page 43] where conditions must be met before merging in commits such as a branch for release, where state branching and merging branches for release reads on determining whether each resource required has reached published state)										in response to that each of the plurality of resources required by the resource pool reached the published state, ( Westby [pages 42-43] state branches where conditions met for merging [Page 0035&59] requirements [page 221] publishing changes )										activate the resource pool with a data distribution specification for the resource pool to distribute respective versions of the plurality of resources in the resource pool. (Westby [page 43] merging commits in release branches [page 67] publish stable release of the product)								Westby lacks explicitly stating the language to teach wherein the plurality of resources required by the resource pool comprises the version of the resource for each respective user participating in the resource pool;						However Robert helps teach wherein the plurality of resources required by the resource pool comprises the version of the resource for each respective user participating in the resource pool; ( Robert [0002] The present invention relates generally to creation and/or publishing of personalized memory compilations for members of a group [0016] multiple collaborators supplying content associated 
Regarding claim 2, Westby and Robert teach The one or more computer storage media of claim 1, the instructions further cause the one or more computing devices to: enable a user  of the plurality of users to create a draft version of the resource; ( Westby  [Page 70] Branch Drafts [Page 121] shows the code for drafts [Page 182] branch drafts)									and enable another user of the plurality of users to view the draft version of the resource and provide feedback to the user of the draft version of the resource ( Westby [Page 27] coders can give feedback [Page 70] Branch Drafts [Page 130] shows code for adding feedback [Page 194-195] shows the reviewer process [Page 238] providing feedback for the branch)		
Regarding claim 3, Westby and Robert teach The one or more computer storage media of claim 1, the instructions further cause the one or more computing devices to: audit version information and state information of the plurality of resources (Westby [Page 35&242] auditing the resources and data [Page 185-196] further elaborate on the review process)
Regarding claim 7, Westby and Robert teach The one or more computer storage media of claim 1, the instructions further cause the one or more computing devices to: enable a user of the plurality of users to publish the version of the resource to different resource pools of shared resources (Westby [Page 26- FIG. 2-5 and Page 30 - FIG. 2-7] Show the different pools/repositories available to be published to [Page 78-79] show the creation of personal/different repositories [Page 25] making changes in different repositories/pools)
Regarding claim 8, Westby and Robert teach the one or more computer storage media of claim 1, the instructions further cause the one or more computing devices to: enable a user of the plurality of users to publish distinct versions of the resource to different resource pools of shared resources.
Claims 4-6 and 10-16 are rejected under 35 U.S.C. 103 as being unpatentable over Westby in view of Robert and US 20160342987 A1 ; Thomas; Stefan et al. (hereinafter Thomas)
Regarding claim 4, Westby teaches all the claimed limitations as set forth in the rejection of claim 1 above but lacks explicitly teaching receive a signal from a user of the plurality of users to suspend the resource; and based on the signal, deactivate the resource pool and disable a workflow conforming to the data distribution specification for distributing the resource								However Thomas helps teach receive a signal from a user of the plurality of users to suspend the resource; and based on the signal, deactivate the resource pool and disable a workflow conforming to the data distribution specification for distributing the resource (Thomas [0187]  hold may be placed on the resources to be transferred ... place a hold on resources owned by the sending party in the resource pool. The type and quantity resources on which the hold is placed and the condition of the hold may be based on the proposed transfer that was received by the resource tracking computing device 200. The hold may also be subject to a lock timeout, for example, if the hold is placed on resources in a resource pool such as the resource pool 644 that tracks resources owned by an intermediary party. The hold may also include indications of other parameters associated with the hold, such as, for example, the resource pool into which the resources will be transferred and the computing device or system from whom an execute instruction to effect the transfer of the resources may be received. The hold may prevent the held resources from being transferred or moved until the hold 
 Regarding claim 5, the combination of Westby, Robert and Thomas teach The one or more computer storage media of claim 4, the instructions further cause the one or more computing devices to: enable a user of the plurality of users to publish a new version of the resource and notify other users in the resource pool of the new version of the resource. (Westby [Page 145] new version pushed to remote repositories and corresponding notification to team [page 146] notifying users of the new version for updating work [page 182] uploading new version [page 
Regarding claim 6, the combination of Westby, Robert and Thomas teach The one or more computer storage media of claim 5, the instructions further cause the one or more computing devices to: enable a user of the plurality of users to publish their respective resources into a new resource pool of shared resources; and form a new data distribution specification to distribute resources published to the new resource pool. (Westby [Page 12] publishing work to Github [Page 163] four main activities working with Git: working on new proposed changes, keeping your branches up to date, reviewing proposed changes, and publishing completed worked. Inevitably, you will also need to work on resolving conflicts when you update your branches [Page 167] pushing new change [Page 176] further elaborates on publishing respective versions)
 Regarding claim 10 Westby teaches A computer-implemented method, comprising: receiving a second indication of publication of another version of the resource by the user to a second resource pool of shared resources; notifying other users of the plurality of users for the another version of the resource; (Westby [Page 145] new version pushed to remote repositories and corresponding notification to team [page 146] notifying users of the new version for updating work [page 182] uploading new version [page 249] pushing new changes and version of branch [pages 90-94] further elaborate on pushing changes [page 102] elaborates on pushing changes [page. 189-192] elaborates on applying receiving a third indication that each of a plurality of resources required by the second resource pool reached a published state; (Westby [page 42, figure 3-5] state branching where branches can have different states [page 43] where conditions must be met before merging in commits such as a branch for release, where state branching and merging branches for release reads on determining whether each resource required has reached published state)					in response to that each of the plurality of resources required by the second resource pool reaching the published state, activating the second resource pool with a workflow for the second resource pool to distribute respective versions of the plurality of resources in the second resource pool ( Westby [pages 42-43] state branches where conditions met for merging [page 43] merging commits in release branches [page 67] publish stable release of the product)												Westby however lacks explicitly teaching deactivating a first resource pool of shared resources based on a first indication of suspension for a resource contributed by a user of a plurality of users participating in the first resource pool; 				Thomas helps teach deactivating a first resource pool of shared resources based on a first indication of suspension for a resource contributed by a user of a plurality of users participating in the first resource pool; (Thomas [0187] At 1910, a hold may be placed on the resources to be transferred. For example, the resource tracking computing device 200, having received a hold authorization from the sender computing device 300, may place a hold on resources owned by the wherein the plurality of resources required by the resource pool comprises the version of the resource for each respective user participating in the resource pool; ( Robert [0002] The present invention relates generally to creation and/or publishing of personalized memory compilations for members of a group [0016] multiple collaborators supplying content associated with a story concept that comprises; receiving a concept for a story, the story concept including an indication of one or more editors that are selected to edit the story by an originator of the story concept, determining whether the story concept includes content that meets a predetermined criteria set by a party separate from the multiple collaborators and excluding the story concept if the concept fails to meet the predetermined criteria, making the story concept available for online access to enable the multiple collaborators to submit story content related to elements in the story concept, accepting the received story content associated with the story concept from the multiple collaborators if the received story content meets the predetermined criteria)											Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take all prior methods and make the 
Regarding claim 11, the combination of Westby, Robert and Thomas teach The method of claim 10, further comprising: deactivating all resource pools of shared resources that include the resource contributed by the user (Thomas [0187] At 1910, a hold may be placed on the resources to be transferred. For example, the resource tracking computing device 200, having received a hold authorization from the sender computing device 300, may place a hold on resources owned by the sending party in the resource pool 242. The type and quantity resources on which the hold is placed and the condition of the hold may be based on the proposed transfer that was received by the resource tracking computing device 200. The hold may also be subject to a lock timeout, for example, if the hold is placed on resources in a resource pool such as the resource pool 644 that tracks resources owned by an intermediary party. The hold may also include indications of other parameters associated with the hold, such as, for example, the resource pool into which the resources will be transferred and the computing device or system from whom an execute instruction to effect the transfer of the resources may be received. The hold may prevent the held resources from being transferred or moved until the hold condition is fulfilled, a lock timeout expires, or the transfer fails or is cancelled, for example, by the sending party. In the event of a lock timeout expiring or other transfer failure, the hold may be released, although some of the resources may remain under hold and be transferred as part of a guaranteed minimum transfer to an intermediary party  [0105-0107 and 194-195] further elaborate on suspending a resource/resource pool)
	Regarding claim 12, the combination of Westby, Robert and Thomas teach The method of claim 11, further comprising: enabling the user to create a draft version of the resource; ( Westby [Page 70] Branch Drafts [Page 121] show the and enabling another user to view the draft version of the resource and provide feedback to the user of the draft version of the resource ( Westby [Page 27] coders can give feedback [Page 70] Branch Drafts [Page 130] shows code for adding feedback [Page 194-195] shows the reviewer process [Page 238] providing feedback for the branch)
 Regarding claim 13, the combination of Westby, Robert and Thomas teach The method of claim 10, further comprising: auditing version information and state information of the plurality of resources. (Westby [Page 35&242] auditing the resources and data [Page 185-196] further elaborate on the review process)
 Regarding claim 14, the combination of Westby and Thomas teach The method of claim 13, wherein the state information comprises at least one state of draft, published, or suspended (Westby [Page 45] suspending work [page 122] suspended state [Page 70] Branch Drafts [Page 121] show the code for drafts [Page 182] branch drafts)
 Regarding claim 15, the combination of Westby, Robert and Thomas teach the method of claim 10, further comprising: auditing state information of the resource pool, wherein the state information of the resource pool comprises one state of active or inactive. (Westby [Page 172] Active branches [Page 45] suspending work [page 122] suspended state)
 Regarding claim 16, the combination of Westby, Robert and Thomas teach The method of claim 10, further comprising: determining the workflow for the second resource pool based on one or more data stream specifications specified in the respective versions of the plurality of resources required by the second resource pool. ( Westby [Page 35] shows the implementation of the requirements [242] further elaborates on implementing the requirements)
 Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Westby in view of Robert and US 20060106859 A1; Eugene; Cherny et al. (hereinafter Eugene)
 Regarding claim 9, Westby and Robert teach The one or more computer storage media of claim 8, wherein the plurality of resources … route the … data to appropriate destinations based on the data distribution specification (Westby [page 43] merging commits in release branches [page 67] publish stable release of the product)											Westby lacks explicitly and orderly teaching wherein the plurality of resources comprise multimedia or analytics data, and the instructions further cause the one or more computing devices to: route the multimedia or analytics data to appropriate destinations based on the data distribution specification						However Eugene helps teach wherein the plurality of resources comprise multimedia or analytics data, and the instructions further cause the one or more computing devices to: route the multimedia or analytics data to appropriate destinations based on the data distribution specification (Eugene [0038] Image (multimedia) of the trade item, hence the trade item includes multimedia data ; [0040] Once the trade item information is complete, users can submit, validate and register the trade item for subsequent publication to trade partners, then validated data is propagated (distributed) to the trade partners)			Therefore, it would have been obvious to one of ordinary skill in the art before the 
 Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Westby in view of Thomas, Robert and US 20150347136 A1; Gschwind; Michael K. et al. (hereinafter Gschwind).
 Regarding claim 17, the combination of Westby, Robert and Thomas teach The method of claim 16, further comprising:									but lack explicitly teaching marking a state of the resource pool as inactive when one of the plurality of resources transitioned from a published state to a suspended state													However Gschwind teaches marking a state of the resource pool as inactive when one of the plurality of resources transitioned from a published state to a suspended state (Gschwind [0238] Referring to FIG. 15, a Suspend Branch Prediction instruction may be executed 1501, that sets 1502 the Suspend state to active (a first state), causing subsequent branch instructions to suspend branch prediction until a second SBP instruction is executed 1505 the second SBP instruction configured to reset the suspend state 1506 to an inactive state (second state). If 1504, a transaction is executing in the suspend state, store instructions store 1504 to buffer until the transaction ends. While the suspend state may be set, use 1503 of branch prediction may be suspended, and only resumed after the suspend state is reset. In an embodiment, branches may stall 1508 when unresolved 1507 in the pipeline while branch prediction is suspended until branch target address is resolved 1509. )							Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take all prior methods and make the 
 Claim 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Westby, Robert in view of US 20090276771 A1; Nickolov; Peter et al. (hereinafter Nick).
 Regarding claim 18, Westby and Robert teach audit version information and state information of a plurality of resources contributed by a plurality of users; (Westby [Page 35&242] auditing the resources and data [Page 185-196] further elaborate on the review process) 									to facilitate a formation of a resource pool of shared resources in response to resources required by resource pool reaching a published state ( Westby [pages 42-43] state branches where conditions met for merging [0035&59] to form a workflow to distribute respective versions of the plurality of resources in the resource pool. (Westby [page 43] merging commits in release branches [page 67] publish stable release of the product)						Westby lacks explicitly teaching the hardware components of: a resource auditor, coupled to the processor, a resource broker, coupled to the resource auditor and a resource distributor, coupled to the resource broker,						However Nick helps teach the hardware components of: a resource auditor, coupled to the processor, a resource broker, coupled to the resource auditor and a resource distributor, coupled to the resource broker ( Nick [FIG. 82] shows corresponding hardware components for resource pool system)			Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take all Westby's methods and make the addition of Nick in order to have hardware that can provide efficient data movement in a cloud/shared resource system ( Nick [0087] Generally, one or more interfaces may include ports appropriate for communication with the appropriate media. In some cases, they may also include an independent processor and, in some instances, volatile RAM. The independent processors may control such communications intensive tasks as packet switching, media control and management. By providing separate processors for the communications intensive tasks, these interfaces allow the master microprocessor 62 to efficiently perform routing computations, network diagnostics, security functions, etc.  [0251] The resulting composite appliance 3500 can be used in any structure or application in the teach wherein the resources required by the resource pool comprise a version of a resource for each respective user participating in the resource pool; ( Robert [0002] The present invention relates generally to creation and/or publishing of personalized memory compilations for members of a group [0016] multiple collaborators supplying content associated with a story concept that comprises; receiving a concept for a story, the story concept including an indication of one or more editors that are selected to edit the story by an originator of the story concept, determining whether the story concept includes content that meets a predetermined criteria set by a party separate from the multiple 
 Regarding claim 19, the combination of Westby, Robert and Nick teach The system of claim 18, wherein the resource broker is further to enable a user to publish distinct versions of a resource to different resource pools of shared resources (Westby [Page 26- FIG. 2-5 and Page 30 - FIG. 2-7] Show the different pools/repositories available to be published to [Page 78-79] show the creation of personal/different repositories [Page 25] making changes in different repositories/pools)
 Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Westby in view of Nick, Robert and Thomas. 
Regarding claim 20, the combination of Westby and Nick teach all the claimed limitations as set forth in the rejection of claim 1 above besides explicitly teaching deactivate all resource pools of shared resources that include a resource contributed by a user when the user suspends the resource 						However Thomas teaches deactivate all resource pools of shared resources that include a resource contributed by a user when the user suspends the resource (Thomas [0187] At 1910, a hold may be placed on the resources to be transferred. For example, the resource tracking computing device 200, having 
Response to Arguments
Applicant's arguments filed 12/6/2021 have been fully considered
35 USC § 102 & 35 USC § 103: 
Regarding Applicant’s Argument (pages 9-12): Examiner’s response:- Applicant’s arguments, see Pages 9-12, filed 12/6/2021, with respect to the rejection(s) of 35 USC § 102 & 35 USC § 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Reinders; Robert R. et al. US 20130061135 A1 (Robert). The current scope of the claim is not interpreted by the examiner as the applicant argues it should be viewed in the arguments, the examiner believes the applicant is assuming and placing too much weight from instant applications specification. The examiner believes these limitations assumed from the specification are not clear and must be brought into the claim’s limitations for the claim to gain the scope the applicant wishes it to have. The examiner recommends adding amendments to help clarify the process to which the users can publish resources and what the “required by the resource pool” in the independent claims entails. 

Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR E 136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARYAN D TOUGHIRY whose telephone number is (571)272-5212. The examiner can normally be reached Monday - Friday, 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571) 270-1760. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARYAN D TOUGHIRY/Examiner, Art Unit 2165                                                                                                                                                                                                        
/William B Partridge/Primary Examiner, Art Unit 2183